UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2011 £Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 000-27239 TAPIMMUNE INC. (Name of registrant in its charter) NEVADA 88-0277072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2815 Eastlake Avenue East, Suite 300 Seattle, Washington (Address of principal executive offices) (Zip Code) (206) 336-5560 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesSNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): £Large accelerated filer£Accelerated filer £Non-accelerated filer (Do not check SSmaller reporting company if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS As of August 1, 2011, the Company had 46,810,721 shares of common stock issued and outstanding. RESTATEMENT OF CONSOLIDATED FINANCIAL STATEMENTS The Company is restating its consolidated financial statements for the quarterly period ended June 30, 2010, initially filed with the Securities and Exchange Commission (the “SEC”) on August 23, 2010 (the “Original Filing”). This restatement relates to the Company’s accounting for embedded conversion option and warrants in the convertible notes issued during the quarter ended June 30, 2010. The restatement of the Company’s accounting for the embedded conversion option and warrants in the convertible notes arose in connection with comments received from the staff of the SEC in its review of the Company’s periodic SEC filings. As a result, and as previously disclosed in filings made with the SEC, on April 6, 2011, the Audit Committee of the Board of Directors of the Company, in consultation with management, concluded that the Company’s unaudited, consolidated financial statements and reports filed with the SEC for the fiscal quarter ended June 30, 2010 should not be relied upon. For a more detailed description of the effects of the restatement, see Note 1A in Part I—Item 1 of this report. 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Description Page Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010, and for the Period from July 27, 1999 (Date of Inception) to June 30, 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010, and for the Period from July 27, 1999 (Date of Inception) to June 30, 2011 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 2 TAPIMMUNE INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Due from government agency Prepaid expenses and deposits Deferred financing costs (Note 5) $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities (Note 10) $ $ Research agreement obligations (Note 3) Derivative liability – conversion option (Note 4) - Derivative liability – warrants (Note 4) Convertible note payable (Note 5) - Loans payable (Note 6) Promissory note (Note 7) - Due to related parties (Note 8) Convertible note payable (Note 5) - Stockholders’ Deficit Capital stock (Note 9) Common stock, $0.001 par value, 150,000,000 shares authorized 46,810,721 shares issued and outstanding (December 31, 2010 – 40,256,027) Additional paid-in capital Shares and warrants to be issued (Note 9) Deferred compensation ) - Deficit accumulated during the development stage ) ) Accumulated other comprehensive loss ) $ $ Commitments and Contingencies (Notes 3 and 11) The accompanying notes are an integral part of these consolidated financial statements. 3 TAPIMMUNE INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, July 27, 1999 (inception) to June 30, (Restated) (Restated) Expenses Consulting fees $ Consulting fees – stock-based (Note 9) Depreciation - General and administrative Interest and finance charges (Note 4) Management fees (Note 8) Management fees – stock-based (Notes 8 and 9) Professional fees Research and development (Note 8) Research and development – stock-based - Net Loss Before Other Items ) Other Items Foreign exchange (loss) gain ) ) ) Changes in fair value of derivativeliabilities (Note 4) ) ) Loss on debt financing - ) - ) ) Gain (loss) on settlement of debt (Note 9) ) ) Gain on extinguishment of derivativeliabilities -warrants (Note 5) - - Interest income - Loss on disposal of assets - ) Net Loss for the Period ) Basic and Diluted Net Loss per Share $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding Restatement (Note 1A) The accompanying notes are an integral part of these consolidated financial statements. 4 TAPIMMUNE INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Six Months Ended June 30, July 27, 1999 (inception) to June 30, (Restated) Cash Flows from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - - Non-cash loss on debt financing - Changes in fair value of derivative liabilities ) ) (Gain) loss on settlement of debt ) Gain on extinguishment of derivative liabilities - warrants ) - ) Loss on disposal of assets - - Non-cash interest and financing charges Stock-based compensation Changes in operating assets and liabilities: Due from government agency - ) ) Prepaid expenses and receivables - ) ) Accounts payable and accrued liabilities ) Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities Purchase of furniture and equipment - - ) Cash acquired on reverse acquisition - - Net Cash Provided by Investing Activities - - Cash Flows from Financing Activities Issuance of common stock, net - Deferred financing costs ) Research agreement obligations Convertible notes, net of repayments Proceeds from loans payable - - Notes and loans payable - - Advances from (repayments to) related parties ) Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash ) Cash, Beginning of Period - Cash, End of Period $ $ $ Supplemental cash flow information and non-cash investing and financing activities: (refer to Note 10) Restatement (Note 1A) The accompanying notes are an integral part of these consolidated financial statements. 5 TAPIMMUNE INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) NOTE 1A:RESTATEMENT OF CONSOLIDATED FINANCIAL STATEMENTS The Company has restated its consolidated financial statements for the three and six months ended June 30, 2010 related to the Company’s accounting for embedded conversion option and warrants in the convertible notes issued during the quarter ended June 30, 2010. Management had recorded the fair value of the Series A Warrants, Series B Warrants and Series C Warrants to equity. Following discussions with the SEC, in connection with comments issued by the staff of the SEC, the Company determined that its accounting for the warrants should be reviewed. As a result, management evaluated the application of ASC 815 Derivatives and Hedging (formerly SFAS No. 133) and ASC 815-40 Contracts in an Entity’s Own Equity to the issued and outstanding warrants to purchase common stock that were issued with the convertible notes during the quarter ended June 30, 2010 and those issued as finders’ fees. Based on the guidance in ASC 815 and ASC 815-40-25, the Company concluded these instruments are required to be accounted for as derivatives due to a ratchet down protection feature available on the exercise price (Note 5). Under ASC 815-40-25, the Company has recorded these derivative liabilities on its balance sheet at fair value with changes in the values reflected in the statements of operations as “Changes in fair value of derivative liabilities”. The impact of the restatement on the consolidated financial statements as of and for the three and six months ended June 30, 2010, and from July 27, 1999 (inception) to June 30, 2010 is shown in the following tables: As reported Adjustment As restated Balance sheet data — June 30, 2010 Deferred financing costs $ - $ $ Total Assets Derivative liability – conversion option - Derivative liability - warrants - Total liabilities $ $ $ Additional paid-in capital Deficit accumulated during the development stage Stockholders’ Deficit $ $ $ As reported Adjustment As restated Consolidated Statement of Operations data for the three months ended June 30, 2010 Consulting fees $ $ $ Interest and finance charges Net Loss Before Other Items Changes in fair value of derivative liabilities - Loss on debt financing - Net loss for the period BASIC AND DILUTED NET LOSS PER SHARE $ $ $ 6 As reported Adjustment As restated Consolidated Statement of Operations data for the six months ended June 30, 2010 Consulting fees $ $ $ Interest and finance charges Net Loss Before Other Items Changes in fair value of derivative liabilities - Loss on debt financing - Net loss for the period BASIC AND DILUTED NET LOSS PER SHARE $ $ $ As reported Adjustment As restated Consolidated Statement of Operations data from July 27, 1999 (inception) to June 30, 2010 Consulting fees $ $ $ Interest and finance charges Net Loss Before Other Items Changes in fair value of derivative liabilities - Loss on debt financing - Net loss for the period As reported Adjustment As restated Consolidated Statement of Cash Flows data for the six months ended June 30, 2010 Net loss $ $ $ Non-cash loss on debt financing - Changes in fair value of derivative liabilities - Non-cash interest and financing charges Accounts payable and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES $ $ $ Deferred financing costs - NET CASH PROVIDED BY FINANCING ACTIVITIES $ $ $ As reported Adjustment As restated Consolidated Statement of Cash Flows data from July 27, 1999 (inception) to June 30, 2010 Net loss $ $ $ Non-cash loss on debt financing - Changes in fair value of derivative liabilities - Non-cash interest and financing charges Accounts payable and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES $ $ $ Deferred financing costs - NET CASH PROVIDED BY FINANCING ACTIVITIES $ $ $ 7 NOTE 1: NATURE OF OPERATIONS TapImmune Inc. (the “Company”), a Nevada corporation incorporated in 1992, is a development stage company which was formed for the purpose of building a biotechnology business specializing in the discovery and development of immunotherapeutics aimed at the treatment of cancer, and therapies for infectious diseases, autoimmune disorders and transplant tissue rejection. Since inception, the Company and its collaborators have been parties to various Research Agreements (“CRA”) appointing such collaborators to carry out development of the licensed technology and providing TapImmune the option to acquire the rights to commercialize any additional technologies developed within the CRA. The lead product candidate, now wholly owned and with no ongoing license or royalty, resulting from these license agreements is an immunotherapy vaccine, on which the Company has been completing pre-clinical work in anticipation of clinical trials. Specifically, the Company has obtained and expanded on three U.S. and international patents, tested various viral vectors, licensed a viral vector and is working towards production of a clinical grade vaccine. The Company plans to continue development of the lead product vaccine through to clinical trials in both oncology and infectious diseases alone or in partnership with other vaccine developers. These consolidated financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As at June 30, 2011, the Company had a working capital deficit of $1,318,500 and has incurred significant losses since inception. Further losses are anticipated in the development stage raising substantial doubt as to the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on raising additional capital to fund ongoing research and development, maintenance and protection of patents, accommodation from certain debt obligations and ultimately on generating future profitable operations. Planned expenditures relating to future clinical trials of the Company’s immunotherapy vaccine will require significant additional funding. The Company is dependent on future financings to fund ongoing research and development as well as working capital requirements. The Company’s future capital requirements will depend on many factors including the rate and extent of scientific progress in its research and development programs, the timing, cost and scope involved in clinical trials, obtaining regulatory approvals, pursuing further patent protections and the timing and costs of commercialization activities. Management is addressing going concern remediation through seeking new sources of capital, restructuring and retiring debt through conversion to equity and debt settlement arrangements with creditors, cost reduction programs and seeking possible joint venture participation. Management’s plans are intended to return the Company to financial stability and improve continuing operations. The Company is continuing initiatives to raise capital through private placements, related party loans and other institutional sources to meet immediate working capital requirements. The Company was able to substantially complete ongoing restructuring plans in the second half of 2009. Additional funding and equity for debt settlements have retired notes payable and certain other debt obligations were satisfied. In 2010 and 2011 additional funding was raised through equity and debt placements and continuing restructuring of debt and equity instruments. Additional capital is required currently to expand programs including pre-clinical work and to establish future manufacturing contracts necessary for clinical trials for the lead Transporters of Antigen Processing (TAP) vaccine and infectious disease adjuvant technology. Strategic partnerships will be needed to continue the product development portfolio and fund development costs. These measures, if successful, may contribute to reduce the risk of going concern uncertainties for the Company over the next twelve months. There is no certainty that the Company will be able to raise sufficient funding to satisfy current debt obligations or to continue development of products to marketability. NOTE 2: UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR AN INTERIM PERIOD Basis of Presentation In the opinion of management, the accompanying balance sheets and related interim statements of operations and cash flows include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and expenses. Examples include: valuation of the derivative liabilities and stock-based compensation. Actual results and outcomes may differ from management’s estimates and assumptions. Interim results are not necessarily indicative of results for a full year. The information included in this quarterly report on Form 10-Q should be read in conjunction with information included in the Company’s annual report on Form 10-K filed on April 18, 2011, with the U.S. Securities and Exchange Commission. 8 NOTE 3: RESEARCH AGREEMENTS Crucell Holland B.V. (“Crucell”) – Research License and Option Agreement Effective August 7, 2003, Crucell and the Company’s wholly owned subsidiary entered into a five-year research license and option agreement whereby Crucell granted to GPI a non-exclusive worldwide license for the research use of its adenovirus technology. The Company was required to make certain payments over the five-year term totaling Euro €450,000 (approximately $510,100). At December 31, 2008, $243,598 (€172,801) was owing to Crucell under this agreement. During the year ended December 31, 2010, management negotiated a settlement of the outstanding balance requiring a €17,000 cash payment (paid) and the issuance of 265,000 shares of the Company’s common stock. In addition, retroactively effective August 7, 2008, the Company negotiated an amended license agreement for the use of Crucell’s adenovirus technology. The Company is required to make annual license payments on the anniversary of the effective date for the three year term equal to €75,000 per annum. As at June 30, 2011, the Company had accrued $206,864 (€143,750) under the amended agreement. The Company is currently delinquent on making its first annual license payment under the amended license agreement. Crucell has the right to cancel the agreement however, to date, the Company has not received any notice terminating the license agreement. Management plans to negotiate an amended payment structure with Crucell that, if successful, would allow the Company to maintain the license agreement in good standing. However, there is no certainty that the license agreement will be maintained or that management will successfully negotiate new terms. NOTE 4: DERIVATIVE WARRANT LIABILITY AND FAIR VALUE The Company has evaluated the application of ASC 815 Derivatives and Hedging (formerly SFAS No. 133) and ASC 815-40 Contracts in an Entity’s Own Equity to the issued and outstanding warrants to purchase common stock that were issued with the convertible notes during the year ended December 31, 2010 and those issued as finders’ fees. Based on the guidance in ASC 815 and ASC 815-40-25, the Company concluded these instruments were required to be accounted for as derivatives due to a ratchet down protection feature available on the exercise price. Under ASC 815-40-25, the Company records the fair value of these derivatives on its balance sheet at fair value with changes in the values reflected in the statements of operations as “Changes in fair value of derivative liabilities”. These derivative instruments are disclosed on the balance sheet under ‘Derivative liabilities – warrants’. Level 3 Valuation Techniques Financial liabilities are considered as Level 3 when their fair values are determined using pricing models, discounted cash flow methodologies or similar techniques and at least one significant model assumption or input is unobservable. Level 3 financial liabilities consist of the notes and warrants for which there is no current market for these securities such that the determination of fair value requires significant judgment or estimation. Determining fair value of warrants and conversion options, given the Company’s stage of development and financial position, is highly subjective and identifying appropriate measurement criteria and models is subject to uncertainty. There are several generally accepted pricing models for warrants and options and derivative provisions. The Company has chosen to value the conversion option on the notes and the warrants, both of which contain ratchet down provisions using the Binomial option pricing model under the following assumptions: December 31, 2010 June 30, 2011 Expected Life (Years) Risk free Rate Dividend yield Volatility Expected Life (Years) Risk free Rate Dividend yield Volatility Series A Warrants % Series B Warrants % % % - Series C Warrants - Conversion Option % % % - The Series C Warrants were contingently exercisable following the exercise of the Series B Warrants. The Series B and Series C Warrants expired on May 19, 2011. 9 The foregoing assumptions are reviewed quarterly and are subject to change based primarily on management’s assessment of the probability of the events described occurring. Accordingly, changes to these assessments could materially affect the valuations. Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis Financial assets and liabilities measured at fair value on a recurring basis are summarized below and disclosed on the balance sheet under Derivative liability – warrants and Derivative liability – conversion option: As of June 30, 2011 Fair Value Measurements Using Carrying Value Level 1 Level 2 Level 3 Total Derivative liability - warrants - - Derivative liability – conversion option - Total - - As of December 31, 2010 Fair Value Measurements Using Carrying Value Level 1 Level 2 Level 3 Total Derivative liability - warrants - - Derivative liability – conversion option - - Total - - The table below provides a summary of the changes in fair value, including net transfers, in and/or out, of financial assets and liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) during the quarter ended June 30, 2011: Fair Value Measurements Using Level 3 Inputs Derivative liability - warrants Derivative liability – conversion option Total Beginning balance as of May 24, 2010 Total unrealized gains or losses included in net loss Transfers in and/or out of Level 3 - - - Balance as of December 31, 2010 Total unrealized gains or losses included in net loss Debt settlement Transfers in and/or out of Level 3 - - - Ending balance at June 30, 2011 $- 10 NOTE 5: CONVERTIBLE NOTE PAYABLE The following is a summary of debt instrument transactions that are relevant to the current period: Face Value Principal Repayment Unamortized Note Discount Balance at June 30, February 2011 Secured Convertible Notes Senior Secured Notes, due February 24, 2014 $ $
